Case:20-80058-swd Doc#:1 Filed: 04/20/2020 Page 1of9

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In re: Case No. 19-05180
Chapter 7
CHELSEA A. WILLIAMS, Hon. Scott Dales

Filed: December 16, 2019

 

CHELSEA A. WILLIAMS,
ADVERSARY PROCEEDING

Plaintiff, Case No.
v.

TNT FINANCIAL, INC,
(A Domestic Corporation)

and

JAMES N. MEINECKE, ESQ.
(An Individual),

Defendants.

 

ADVERSARY COMPLAINT FOR DAMAGES
The Debtor / Plaintiff (“Plaintiff”), Chelsea A. Williams, by and through her attorneys at
Dietrich & Kenyon, hereby states the following in commencing this Adversary Proceeding under

Fed. R. Civ. P. 3, made applicable by Fed. R. Bankr. P. 7003:

INTRODUCTION
1. This is an adversary proceeding to recover preferential transfer and actual, statutory, and
punitive damages for willful violations of the automatic stay and for treble damages for

statutory/common law conversion.
10.

11.

Case:20-80058-swd Doc#:1 Filed: 04/20/2020 Page 2 of 9

JURISDICTION AND VENUE
The Plaintiff fully incorporates paragraph 1.
This adversary proceeding arises out of, and is related to, the above-captioned Chapter 7 case
now pending in the United States Bankruptcy Court. Fed. R. Bankr. P. 7008(a).
Jurisdiction is proper under 28 U.S.C. § 157 and 28 U.S.C. § 1334.
Venue is proper under 28 U.S.C. § 1409(a).

This adversary proceeding constitutes a core proceeding pursuant to 28 U.S.C. § 157.

PARTIES
The Plaintiff fully incorporates paragraphs | — 6.
The Plaintiff, the debtor in the above-captioned bankruptcy case, currently resides at 123 Mt.
Hope Ave., Lansing, MI 48910 and, as such, is an individual as defined by 11 U.S.C. §
362(k). (Case No. 19-05180 at DN 01.)
The Defendant, TNT Financial, Inc. (“Creditor”) is a domestic corporation located at 4191
Euclid, Bay City, Michigan and specializes in automobile finance leasing.
The Defendant, James N. Meinecke (“Creditor’s counsel”), is a staff attorney at TNT
Financial, Inc and represents the Creditor in TNT Financial, Inc. vs. Chelsea Anne Williams
54A District Court case number 19-00661-GCB (‘State Court Action”).
The alleged debt was an obligation or alleged obligation of the Plaintiff to pay money arising

out of a transaction primarily for personal, family, or household purposes.
12.

13.

14.

15.

16.

17.

18.

19.

Case:20-80058-swd Doc#:1 Filed: 04/20/2020 Page 3of9

FACTUAL ALLEGATIONS
The Plaintiff fully incorporates paragraphs 1 - 11.
On or about May 31, 2019 the Creditor received a default judgment against the Plaintiff in
the State Court Action. (Attached hereto as Exhibit 1- Case Detail Report).
On February 19, 2019 Creditor’s counsel filed an Appearance in the State Court Action on
behalf of the Creditor.
On June 26, 2019, the Creditor, by and through Creditor’s counsel, received a periodic Writ
of Garnishment to garnish the Plaintiff's wages. (Attached here to as Exhibit 2 is
Garnishment Release)
On December 16, 2019 (“Petition Date”), the Plaintiff filed a Voluntary Petition for relief
under Chapter 7 of the Bankruptcy Code in the Western District of Michigan. (Case No. 19-
05180 at DN 01.)(Attached here to as Exhibit 3-Notice of Bankruptcy Filing)
The Creditor was listed on the Plaintiff's Schedule F and served actual notice of the
Plaintiff's bankruptcy on December 18, 2019, as indicated on the Bankruptcy Noticing
Center’s Certificate of Notice. (Case No. 19-05180 at DN 9.) (Attached here to as Exhibit 4-
Certificate of Notice)
The Creditor, by and through Creditor’s counsel, garnisheed $2,314.75 from Plaintiff's
paycheck within 90 days before the Bankruptcy Petition Date. (Attached hereto as Exhibit 5
is a copy of Plaintiffs six pay checks from October 1, 2019 to December 10, 2019).
Additionally, the Creditor, by and through Creditor’s counsel garnished, at a minimum,
$293.54 on January 7, 2020 in violation of the automatic stay under U.S.C. 22 §362.

(Attached hereto as Exhibit 6- paycheck from January 7, 2020).
20.

21.

22.

23.

24,

25

26.

27.

28.

29,

30.

31.

Case:20-80058-swd Doc #:1 Filed: 04/20/2020 Page 4of9

Despite having notice of the Plaintiff's bankruptcy, the Creditor, by and through Creditor’s
counsel, did not immediately stop garnishing the Plaintiff's wages.

As a result of the Creditor and Creditor’s counsel’s actions and inactions, the Plaintiff
retained counsel to recover the wrongfully garnisheed funds.

Through counsel, the Plaintiff requested the Creditor, by and through Creditor’s counsel, to
turn over the wrongfully withheld funds by a letter dated February 25, 2020. (Attached
hereto as Exhibit 7 is a copy of the February 25, 2020 letter).

Neither the Creditor nor Creditor’s counsel responded to the Plaintiffs request to turn over
the wrongfully withheld funds.

To date, the Creditor, by and through Creditor’s counsel, has wrongfully withheld at least

$2,608.29 from the Plaintiff's wages.

. As a result of said wrongful withholding, the Plaintiff has been damaged.

As a result, the Plaintiff commenced this Adversary Proceeding.

COUNT I: AVOIDANCE OF PREFERENTIAL TRANSFERS
The Plaintiff fully incorporates paragraphs 1 — 26.
The garnisheed wages in the amount of $2,314.75 set forth above constitute a transfer of
property of the Plaintiff to or for the benefit of the Creditor who was a creditor of the
Plaintiff.
The garnishments were made for or on account of antecedent debts allegedly owed by the
Plaintiff to the Creditor.
The Plaintiff was presumptively and actually insolvent at the time of the garnishments.

The garnishments were made on or within the 90 days before the Petition Date.
32.

33.

34.

35.

36.

37.

38.

39.

Case:20-80058-swd Doc #:1 Filed: 04/20/2020 Page 5of9

By virtue of the garnishments, the Creditor received more than they would have received if
the Plaintiff's estate had been liquidated under Chapter 7, the garnishments had not occurred,
and the Creditor had received payment of the debt to the extent permitted by the Bankruptcy
Code.

The garnishments constitute avoidable preferences pursuant to 11 U.S.C. § 547(b).

The Chapter 7 Trustee (“Trustee”) has not attempted to avoid the garnishment monies.

The Plaintiff may avoid the garnishment to the extent that she exempted the garnisheed funds
because the garnishments are avoidable by the Trustee and the Trustee has not attempted to

avoid the garnishments, pursuant to 11 U.S.C. § 522(h).

COUNT II: AUTOMATIC STAY VIOLATIONS
The Plaintiff fully incorporates paragraphs 1 — 35.
11 U.S.C. § 362(a)(1) prohibits “the commencement or continuation . . . of a judicial,
administrative, or other action or proceeding against the debtor that was or could have been
commenced before the commencement of the case”.
11 U.S.C. § 362(a)(6) prohibits “any act to collect, assess, or recover a claim against the
debtor that arose before the commencement of the case”.
A creditor has a duty to halt all collection efforts when a debtor files for bankruptcy
protection; the failure to do so constitutes an automatic stay violation. /n re McCall-Pruitt,
281 B.R. 910, 912 (Bankr. E.D. Mich. 2002) (stating “[c]ourts have overwhelmingly and
consistently held that a creditor’s failure to halt collection proceedings after a petition is filed

violates the automatic stay.”).
40.

41.

42.

43.

44.

45.

46.

47.

48.

Case:20-80058-swd Doc#:1 Filed: 04/20/2020 Page 6 of 9

The Creditor and Creditor’s counsel received actual, written notification of the order for
relief and the imposition of the automatic stay.

The Creditor, by and through Creditor’s counsel, was attempting to collect on a pre-petition
debt.

The Creditor, by and through Creditor’s counsel, was continuing to recover on a pre-petition
debt.

To date, Creditor has received at least $293.54 in stay violation recovery.

The Creditor, by and through Creditor’s counsel, has wrongfully withheld post-petition

wages after the Plaintiff's bankruptcy filing.

Despite the abundance of notice to the Creditor regarding the existence of the Chapter 7
bankruptcy case and the subsequent automatic stay, the Creditor willfully violated the
automatic stay by wrongfully withholding post-petition wages after the Plaintiff's bankruptcy
filing.

Despite the abundance of notice to the Creditor regarding the existence of the Chapter 7
bankruptcy case and the automatic stay, the Creditor and Creditor’s counsel willfully violated
the automatic stay by failing to reverse any such action taken in violation of the automatic
stay.

Because of the Creditor and Creditor’s counsel’s actions or inactions, the Plaintiff suffered
injuries consisting of, but not limited to, actual damages, emotional distress, transportation
cost, out of pocket expenses, and miscellaneous other expenses.

Because of the Creditor and Creditor’s counsel’s actions or inactions, the Plaintiff was forced

to hire counsel to prosecute this Adversary Proceeding.
49,

50.

51.

52.

33.

54.

55.

56.

Case:20-80058-swd Doc #:1 Filed: 04/20/2020 Page 7 of 9

Any individual injured by a defendant’s willful violation of the automatic stay, such as the
Plaintiff in this matter, shall recover actual damages, attorney fees, costs, and in certain
circumstances, punitive damages. 11 U.S.C. § 362(k).

All of the Creditor and Creditor’s counsel’s conduct rises to a level of willfulness.

The Creditor and Creditor’s counsel’s failure to return, post-petition, the monies that have
been wrongfully withheld from the Plaintiff's wages indicates a callous disregard for the

rights of a debtor or of the bankruptcy estate.

COUNT III: CONVERSION
The Plaintiff fully incorporates paragraphs 1 — 51.
By the wrongful withholding of the Plaintiff's wages, the Creditor and Creditor’s counsel
exercised dominion over the Plaintiff's property in a denial of, or inconsistent with, the
Plaintiff's rights.
As a direct and proximate cause of the conversions by the Creditor and Creditor’s counsel,
the Plaintiff has suffered injuries consisting of, but not limited to, actual damages, emotional
distress, transportation cost, out of pocket expenses, and miscellaneous other expenses.
Additionally, the Plaintiff is entitled to recover treble damages and may recover an award of
costs and reasonable attorney fees in prosecuting this action pursuant to M.C.L. §

600.2919a(1).

COUNT IV: ATTORNEY FEES

The Plaintiff fully incorporates paragraphs 1 — 55.
Case:20-80058-swd Doc #:1 Filed: 04/20/2020 Page 8 of 9

57. Fed. R. Bankr. P. 7008(b) states that “[a] request for an award of attorney’s fees shall be

pleaded as a claim in a complaint . . . as may be appropriate.”

58. The Plaintiff requests an award of attorney’s fees pursuant to Fed. R. Bankr. P. 7008(b).

WHEREFORE, the Plaintiff respectfully requests this Honorable Court enter judgment for

the Plaintiff and jointly and severally against the Creditor and Creditor’s counsel for the

following:

A.

Declare the pre-petition withholdings of wages to be avoidable preferences and award
judgment against the Creditor in the amount of $2,314.75, plus pre and post-judgment
interest thereon to the date of payment and the costs of this action, pursuant to 11 U.S.C.
§ 550(a).

Declare the post-petition withholding of the Plaintiff's wages to be violations of the
automatic stay and award judgment against the Creditor and Creditor’s counsel, in the
amount of $293.54, plus pre and post-judgment interest thereon to the date of payment
and the costs of this action, pursuant to 11 U.S.C. § 362(k).

Costs and attorney fees pursuant to 11 U.S.C. § 362(k), 11 U.S.C. § 105(a), and M.C.L. §
600.291 9a(1).

Punitive damages pursuant to 11 U.S.C. § 362(k).

Treble damages pursuant to M.C.L. § 600.291 9a(1).

Any and all other relief deemed equitable, just, and proper.
Case:20-80058-swd Doc #:1 Filed: 04/20/2020 Page 9 of9

Respectfully submitted,

DIETRICH LAW FIRM

-F __———__—_——
ee of a -

of

Zoe a

~~

i ie
Dated: CO Cl

 

Robert W. Dietrich (P49704)

Attomey for Plaintiff

3815 W. Saint Joseph Street, Ste. A200
Lansing, Michigan 48917

(517) 374-8000

Fax: (517) 374-9080

rwd@Dietrich& Kenyon.com
